DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 12 depends from claim 10 and does not contain any limitation that further limits or defines claim 10. The preamble contains “a vehicle,” but this has not been given patentable weight. When reading the preamble in the context of the entire claim, the recitation "a vehicle” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 10, 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 2018/0123363 A1).
In regards to claim 1, Kim discloses, in figure 1, a relay (10) comprising: 5a relay coil (coil 2, coil 3) comprising a coil beginning (coil 2) and a coil end (coil 3), the relay coil (coil 2, coil 3) being connected to a relay driving circuit (114); and a relay switch (122) arranged in a load circuit (121, 122, 130), wherein a first parasitic capacitance (C2) between the coil beginning (coil 2) and the relay switch (122) is different than a second parasitic capacitance (C1) between the coil end (coil 3) and the 10relay switch (122, par 0028-0031; capacitor C1 and C2 are different depending on the switch 122 on or off state).
In regards to claim 10, Kim discloses, in figure 1, a battery system (100) comprising: a plurality of battery cells (Par 0022, 0045) electrically connected to each other in series between a first node (left node of 100) and a second node (right node of 100); and the relay according to claim 1 (element 10, see figure 1 and rejection to claim 1 above), -26-1 171839wherein the load circuit (121, 122, 130) is configured to connect the battery cells (100) and an external load (7) to each other, and wherein the relay switch (122) is interconnected between the first node (left node of 100) or the second 5node and the external load (7; par 0033).
In regards to claim 12, Kim disclose, in figure 1, a vehicle comprising the battery system according to claim 10 (see rejection to claim 10 above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2018/0123363 A1) in view of Choi et al. (US 2013/0342292 A1).
In regards to claim 2, Kim disclose the relay according to claim 1, but does not clearly disclose wherein the relay switch comprises a relay pallet, and wherein the first parasitic capacitance is between the coil beginning and the 15relay pallet, and the second parasitic capacitance is between the coil end and the relay pallet.
However, Choi discloses, in figure 2, wherein the relay switch (122 as discussed in Kim) comprises a relay pallet (5; par 0019), and wherein the first parasitic capacitance (C2 as discussed in Kim) is between the coil beginning (coil 2 as discussed in Kim) and the 15relay pallet (5), and the second 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to incorporate the teachings of Choi by including wherein the relay switch comprises a relay pallet, and wherein the first parasitic capacitance is between the coil beginning and the 15relay pallet, and the second parasitic capacitance is between the coil end and the relay pallet in order to provide a relay module for a vehicle battery system, which directly, accurately and promptly detect a fault in a relevant relay constituting part of a power relay assembly when the fault/problem/failure occurs in the relay, so that cost and time can be greatly reduced due to an improvement in the operating efficiency of fault recovery (Choi, par 0009).
 Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2018/0123363 A1) in view of Kung et al. (US 2008/0211465 A1).
In regards to claim 5, Kim disclose, in figure 1, the relay according to claim 1, wherein one of the coil beginning (coil 2) and the coil end (coil 3) is connected to ground (coil 2 and coil 3 is connected to load 7 which is grounded) via a third node (output of coil 2 and 3 connected to a node), wherein the other one of the coil beginning (coil 2) and the coil end (coil 3) is connected to a supply voltage (5) via a fourth node (input of 122; par 0026, 0044-0045). Kim does not clearly disclose a switch, wherein the switch is configured to be controlled by a PWM controller.
However, Kung discloses, in figure 5, a switch (502), wherein the switch (502) is configured to be controlled by a PWM controller (504; par 0003, 0021).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to incorporate the teachings of Kung by including a switch, wherein the switch is configured to be controlled by a PWM controller in order to control the voltage regulator to enter a soft-stop state if the battery voltage is lower than a threshold level. In the .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2018/0123363 A1) in view of Brooks et al. (2006/0061442 A1)
In regards to claim 13, Kim disclose, in figure 1, a method for improving electromagnetic compatibility of a relay (10), the relay (10) comprising: a relay coil (coil 2, coil 3) having a coil beginning (coil 2) and a coil end (coil 3) and being connected to a relay driving circuit (114); and a relay switch (122) arranged in a load circuit (121, 122, 130), the method comprising: determining a first parasitic capacitance (C2) between the coil beginning (coil 2) and the 20relay switch (122, par 0031); determining a second parasitic capacitance (C1) between the coil end (coil 3) and the relay switch (122, par 0028, 0037). Kim does not clearly disclose determining electromagnetic interference between the relay driving circuit and the load circuit; and 25determining a polarity of the relay coil in the relay driving circuit according to the determined first parasitic capacitance, the determined second parasitic capacitance, and the determined electromagnetic interference.
However, Brooks discloses, in figure 12, determining electromagnetic interference (Par 0195) between the relay driving circuit (114 as discussed in Kim) and the load circuit (121, 122, 130 as discussed in Kim); and 25determining a polarity of the relay coil (86; par 0212) in the relay driving circuit (Fig. 12) according to the determined first parasitic capacitance (C2 as discussed in Kim), the determined second parasitic capacitance (C1 as discussed in Kim), and the determined electromagnetic interference (Par 0195, 0211-0212).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to incorporate the teachings of Brooks by including determining electromagnetic interference between the relay driving circuit and the load circuit; and 25determining a polarity of the relay coil in the relay driving circuit according to the determined first 
Allowable Subject Matter
Claims 3-4, 6-9, 11, 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D. Donovan can be reached on (571)-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEX W LAM/Examiner, Art Unit 2842                                                                                                                                                                                                        
/JOHN W POOS/Primary Examiner, Art Unit 2896